Citation Nr: 0925525	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  95-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for cyst, left wrist.

2.  Entitlement to service connection for cervical spine 
disorder.

3.  Entitlement to an increased evaluation in excess of 30 
percent for traumatic arthritis, right (major) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service of slightly less than three 
months, from early March 1978 to late May 1978.  He also had 
a brief prior period of inactive service prior to his brief 
period of active service.  This appeal initially came before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, beginning in 1992.  The Board 
remanded the claims in July 2004.  

The Veteran requested a Board hearing.  The requested hearing 
was conducted in Washington, DC, by the undersigned Veterans 
Law Judge in January 2004.

A statement of the case (SOC) was issued in April 2009 which 
addressed the Veteran's disagreement with denial of a claim 
of entitlement to a total disability evaluation on the basis 
of individual unemployability (TDIU).  The record before the 
Board on appeal includes no evidence that the Veteran has 
perfected a substantive appeal of that denial since the 
issuance of the SOC.  Therefore, no claim for TDIU is before 
the Board at this time.

The claim for service connection for a cervical spine 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cyst, left wrist, is not etiologically related to or 
secondary to service-connected traumatic arthritis, right 
shoulder.  

2.  From November 27, 2002, to the present, the Veteran's 
service-connected right shoulder disability has been 
manifested by pain, weakness, fatigability, and limitation of 
motion to 25 degrees from his side, with consideration of 
pain and decreased motion on repetitive effort.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cyst, left 
wrist, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  The criteria for an increased disability evaluation for a 
right (major) shoulder disability from 30 percent to 40 
percent, the maximum schedular evaluation for limitation of 
shoulder motion, were met from November 27, 2002, but not 
prior to that date.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200-5203, 4.73 Diagnostic 
Codes 5301-5304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed a cyst on the left 
wrist as a result of overuse of the left arm due to his right 
shoulder disability.  The Veteran also contends that his 
right shoulder disability is more than 30 percent disabling.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Before 
considered the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.


Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the Veteran did not receive 
notice which complied with the VCAA prior to the initial 
unfavorable decisions in this case in 1992, as the VCAA was 
not enacted until 8 years after the initial decision was 
issued.  The Veteran perfected his appeal in this case prior 
to enactment of the VCAA.  However, following the Board's 
2004 Remand, the Appeals Management Center (AMC) issued a 
July 2004 letter which notified the Veteran of the criteria 
for substantiation of the claims and the types of evidence he 
might submit to substantiate the claims, among other 
information.  The July 2004 letter did not include discussion 
of the law governing determination of the degree of 
disability and the effective date of a grant of service 
connection, as required under Dingess/Hartman.  A letter 
issued in August 2006 provided that notice.  

The Board notes that, in addition to the July 2004 and August 
2006 letters, the Veteran was sent numerous items of 
correspondence and information about the claim for service 
connection and the claim for an increased evaluation over the 
more than 15 years of the pendency of these claims.  To the 
extent that there was any deficiency in the July 2004 and 
August 2006 letters, it is clear from the Veteran's testimony 
before the Board in January 2004 and his numerous and 
detailed correspondence about his claims that he is aware of 
each item of information in the notice required under the 
VCAA.  

The Veteran's January 2004 testimony and his July 2004, June 
2005, and August 2007 correspondence, address each element 
the Court has identified as a notice requirement.  Moreover, 
the Veteran submitted numerous items of correspondence during 
the period beginning in 1996, when he submitted the initial 
claim, up to the time of his Board hearing in 2004.  In 
addition, the Veteran has submitted a bound compilation of 
the documents he believes to be relevant to the claims, 
including service treatment records, post-service private 
clinical records, statements, employment clinical records, 
reports of private examinations, and the like.  This bound 
document is more than 250 pages in length.  

The Veteran has clearly demonstrated that he is aware of each 
item for which notice is required.  Thus, the essential 
fairness of the adjudication was not frustrated.  There is no 
presumption that any timing or content notice resulted in 
prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009) (appellant bears burden of demonstrating 
prejudicial error on appeal).  The Veteran does not argue 
that any defect in notice, either as to timing or as to 
content, prejudiced his effort to reopen the claims on 
appeal.  As such, even assuming a notice error, the Board 
finds the error was harmless.  Id.; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The claims were readjudicated following the July 2004 Board 
Remand.  The readjudication also demonstrates that no defect 
in notice under the VCAA resulted in any prejudice to the 
Veteran.  See Mayfield v. Nicholson, 444 F.3d at 1334; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all requirements in the VCAA, including 
the duty to notify the Veteran and the duty to assist the 
Veteran, have been met, and that the timing of the notice has 
not prejudiced the Veteran.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's service treatment records have been associated with 
the claims file.  The Veteran has also provided copies of 
service personnel records and awards that he had in his 
possession.

As to the claims addressed in this decision, the Veteran has 
identified and submitted numerous post-service clinical 
records, and VA treatment records have been obtained.  

The Veteran has been provided VA examinations.  VA opinion as 
to the etiology of the Veteran's current disorders and the 
severity of service-connected disabilities, has been 
obtained.  After the August 2004 VA examination was 
conducted, the Veteran asserted, in June 2005 correspondence, 
that the examination was inadequate.  The Veteran was 
afforded additional VA examinations, but he did not appear 
for those examinations.  By correspondence issued in November 
2006, the Appeals Management Center specifically notified the 
Veteran that he had not appeared for scheduled examinations.  
In August 2007 correspondence, the Veteran indicated that his 
failures to appear were for good cause.  The Veteran did not 
indicate that he had not received notices of the prior 
examinations or that his address had changed.  Additional VA 
examinations were scheduled in November 2007.  The record 
includes no indication that notices of those examinations 
were returned to VA as undeliverable.  The Board concludes 
that the Veteran has been afforded multiple opportunities to 
appear for additional VA examinations.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims addressed in the Decision portion 
of this adjudication that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

1.  Claim for service connection for a cyst, left wrist 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for arthritis, 
and the provisions regarding presumptions have been 
considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).
 
A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  

The Veteran contends that overuse of his left wrist caused a 
cyst.  The examiner who conducted VA examination in July 1997 
concluded that the cyst on the Veteran's left wrist was 
unrelated to his service-connected right shoulder disability.  
The examiner who conducted August 2004 VA examination 
similarly assigned a diagnosed of left wrist ganglion cyst, 
and stated an opinion that the cyst, left wrist, was "not a 
result of, nor secondary to, [the Veteran's] right shoulder 
condition."  

The Veteran testified, at his January 2004 hearing, the he 
attributed the cyst on his left use to the strain on the left 
side because of the decreased ability to use the right arm.  
(Tr. 4).  The Veteran acknowledged that no provider had ever 
told him that his right shoulder disability caused the cyst 
on the left wrist.  (Tr. 4).  

Considerable additional medical evidence has been added to 
the claims file since the January 2004 hearing, including the 
report of the August 2004 VA examination.  No opinion or 
indication that a left wrist ganglion cyst is related to 
right shoulder disability appears in the additional evidence.  

The only evidence favorable to the Veteran's claim is his 
belief that a ganglion cyst on the left wrist could be 
related to his service-connected right shoulder disability.  
The Veteran is competent to testify that there is an 
observable growth on the left wrist.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, 
however, competent to provide probative medical evidence as 
to the etiology of that growth, since the causation is not 
observable.  Id.; see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  However, the etiology of a 
cyst, in contrast to, for example, the etiology of an 
observable fracture which occurs immediately upon observable 
trauma, is not a disorder for which etiology is observable.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In this case, the Board interpreted the Veteran's January 
2004 testimony as possibly indicating that the service-
connected right shoulder disability aggravated, that is 
permanently increased, the severity of the left wrist 
ganglion cyst.  The Board noted that the 1997 VA examination 
report provided an opinion that the service-connected right 
shoulder disability did not directly cause the left wrist 
ganglion cyst, but did not provide a specific opinion that 
the cyst, left wrist, was not aggravated by the right 
shoulder disability.  

The 2004 medical opinion was somewhat more specific, 
indicating that the cyst of the left wrist was not secondary 
to the right shoulder disability.  The report of the 2004 
medical opinion does not specifically rule out the 
possibility that increased use of the left wrist might 
aggravate, that is, permanently increase the severity of the 
left wrist cyst.  However, the Veteran failed to report for 
VA examinations scheduled 2006, 2007, or 2008, which might 
have been expected to provide additional evidence about the 
cyst, left wrist.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate 
family member), fails to report for such examination or re-
examination, action shall be taken in accordance with 
paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original or 
reopened compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655.  

The Veteran's August 2007 correspondence suggests that he 
received notice of the examinations scheduled in 2006, but 
that he did not attempt to reschedule the examinations when 
he was unable to appear.  However, since he stated that there 
was good cause for his failure to appear, the VA examinations 
were rescheduled.  The Veteran again failed to appear, and 
there is no record that the examination notices were returned 
as undelivered or that the Veteran requested that the 
examinations be rescheduled.  

The Court has held that the duty to assist is not a one-way 
street.  If a Veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Based on the foregoing, the Board finds that the 
AOJ substantially complied with the mandates of the July 2004 
Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant 
the right to compliance with the remand orders).  


Therefore, the Board has reviewed and decided the claim based 
on the evidence that is of record consistent with 38 C.F.R. § 
3.655.  It appears to the Board that the examiner who 
conducted the 2004 VA examination considered whether the 
cyst, left wrist, was secondary to right shoulder disability 
on the basis of aggravation, that is, whether increased use 
of the left arm might increase the severity of the cyst.  The 
examiner specifically noted that the cyst had fluctuated over 
the past 10 years.  The examiner did not indicate that the 
fluctuations were related to the severity of right shoulder 
disability. 

In fact, the examiner's finding that the left wrist cyst size 
was fluctuating is, in essence, a finding that there has been 
no permanent increase in the severity of the left wrist cyst.  
This finding appears to rule out the possibly that there is 
any permanent increase in the severity of the left wrist cyst 
as a result of any additional use of the left wrist resulting 
from right shoulder disability, since the cyst size continues 
to fluctuate and is sometimes reduced in size.  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
This evidence is unfavorable to a determination that 
increased use of the left arm resulting from service-
connected right arm disability results in aggravation of a 
cyst, left wrist.  

Although this evidence is not, perhaps, as clear as the Board 
might prefer, the Board notes that the Veteran first 
submitted this claim in June 1996, considerably more than 10 
years ago.  The Veteran has himself testified, as noted 
above, that no medical professional had ever suggested to him 
that his left wrist cyst was related to his service-connected 
right shoulder disability.  There is no evidence that the 
Veteran has sought VA medical treatment of the left cyst 
since the August 2004 VA examination, roughly 5 years ago.  
This evidence is also unfavorable to the claim that service-
connected right shoulder disability results in permanently 
aggravation of left wrist ganglion cyst disability.  Remand 
at this time is not required.  

The competent evidence is unfavorable to the claim.  The 
preponderance of the evidence is against the claim, and there 
is no doubt which may be resolved in the Veteran's favor.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  The claim must be denied.  

2.  Claim for increased evaluation in excess of 30 percent 
for right shoulder disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lindeman v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Shoulder disability may be evaluated under a variety of 
regulations and diagnostic codes.  Traumatic arthritis, 
substantiated by x-rays findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

Limitation of motion to shoulder level in the major or minor 
extremity warrants a 20 percent evaluation.  DC 5201.  
Limitation of motion to midway between side and shoulder 
level in the major extremity warrants a 30 percent 
evaluation.  Limitation of motion to 25 degrees from the side 
in the major extremity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, D5201.

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 
180 degrees; internal rotation 0 to 90 degrees; and external 
rotation 0 to 90 degrees.  Lifting the arm to shoulder level 
is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  DC 5202.  DC 5202 further provides a 50 percent 
evaluation for fibrous union of the major humerus, with a 40 
percent rating for fibrous union of the minor shoulder; a 60 
percent evaluation for nonunion (false flail joint) of the 
major humerus, with a 50 percent rating for the minor 
shoulder; and an 80 percent evaluation for loss of the head 
of the major humerus (flail shoulder), with a 70 percent 
rating for the minor shoulder.

DC 5203 provides that in cases of clavicular or scapular 
impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  A higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Functional loss must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  See 38 C.F.R. § 4.40.

A claimant is entitled to separate ratings for different 
problems or residuals of an injury, if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Facts and analysis

The Veteran was awarded service connection for degenerative 
arthritis, right shoulder, by a rating decision issued in 
1978.  When the Veteran submitted an October 1990 claim for 
an increased rating, his right shoulder disability was 
evaluated as 20 percent disabling, under DC 5010, used to 
evaluate traumatic arthritis, and DC 5201, used to evaluate 
limitation of motion of the right shoulder.  During the 
pendency of this appeal, the Veteran's evaluation was 
increased to 30 percent, effective in January 1991.

On VA examination conducted in May 1992, the Veteran was able 
to abduct his arm 90 degrees and had forward flexion to 80 
degrees.  The examiner did not state where pain started in 
these planes of motion.  In August 1994, during exacerbation, 
the Veteran was able to abduct only to 45 degrees.  In 
January 1996, abduction was to 90 degrees, with pain 
beginning at 90 degrees.  In July 1996, pain began at 70 
degrees of abduction.  On VA examination in 1997, the Veteran 
subjectively reported pain with flexion to 25 degrees and 
abduction to 30 degrees.  However, on objective observation, 
the Veteran was able to flex to 125 degrees and abduct to 90 
degrees without objective indications of pain.  

May 2000 VA examination disclosed abduction to 80 degrees, 
but the Veteran was reluctant to elevate (flex) the arm 
because of pain.  In March 2002, the Veteran complained of 
tingling in the right arm.  He reported that there was some 
relief from the tingling when he lifted the right arm up.  In 
June 2002, the Veteran had intact finger-to-nose testing on 
neurologic examination, and there is no notation that the 
Veteran complained of pain or had difficulty completing this 
maneuver.  Deltoid, biceps, and triceps were 3/5 to 5/5 on 
strength testing.  

At the November 2002 VA examination, the examiner reported 
that no range of motion testing could be conducted in the 
right arm due to the Veteran's complaints of pain.  
Outpatient treatment records dated in 2003 and 2004 reflect 
that the Veteran participated in an aquatic therapy program 
at times, but this was a program designed for knee exercises, 
side-bending, and walking in the water, with no swimming or 
exercise requiring arm movement.  

At his January 2004 Board hearing, the Veteran testified that 
his right shoulder was very painful that day, and some days 
he was simply unable to move the right arm.  On VA 
examination conducted in August 2004, the Veteran was able to 
abduct to 40 degrees and flex to 55 degrees with the right 
arm.  Movement was slow, guarded, and with pain.  No 
treatment record after this date disclosed specific range of 
motion testing of the right arm.  An April 2005 VA treatment 
record describes the Veteran's right shoulder motion as 
"significantly limited."

With consideration of pain, weakness, and fatigability, and 
resolution in the Veteran's favor of reasonable doubt as to 
actual range of right shoulder motion without pain, the 
Veteran's right shoulder motion was limited to 25 degrees or 
less, so as to warrant a 40 percent evaluation, effective 
from November 27, 2002.  The Board finds no evidence of 
record that the Veteran's range of right shoulder motion 
thereafter improved or that complaints of pain became less 
severe.  

The Board notes that a 40 percent evaluation for limitation 
of motion is the maximum schedular evaluation available under 
DC 5201.  There is no evidence of subluxation, recurrent 
dislocations, non-union, fibrous union, flail joint, 
ankylosis, or any other diagnosis or symptoms of disability 
which warrants application of any Diagnostic Code other than 
DC 5010 and DC 5201, the Diagnostic Codes under which the 
current evaluation is assigned.  To the extent that the 
Veteran has raised a claim for an extraschedular evaluation 
on the basis of unemployability, as noted in the 
Introduction, that claim was denied in April 2009, and no 
substantive appeal was perfected, so the Board has no 
jurisdiction over that claim.  

Moreover, the Veteran failed to appear for VA examinations 
scheduled in 2006, 2007, and 2008.  These examinations might 
have been expected to provide more current information about 
the severity of the Veteran's right shoulder disability.  As 
the Veteran was afforded the opportunity to appear for 
examinations, and has not requested that the examinations be 
rescheduled, the Board cannot assign an evaluation in excess 
of that shown of record at the time of the last VA 
examination for which the Veteran appeared.  The Board notes 
that 38 C.F.R. § 3.655 requires that, when a Veteran fails to 
report for VA examination for purposes of a claim for an 
increased evaluation, the claim for an increase should be 
denied.  As the Veteran did report for VA examinations during 
the first 14 years of the pendency of this appeal, the Board 
has assigned as increased evaluation consistent with the 
record at the time of the most recent VA examination for 
which the Veteran appeared.  However, the provisions of 
38 C.F.R. § 3.655 are applicable to preclude referral for 
consideration of any further increased in evaluation based on 
extraschedular factors.  

The preponderance of the evidence establishes that there is 
no additional diagnostic code which may be used to evaluate 
the Veteran's right shoulder disability which would allow an 
evaluation in excess of 40 percent.  There is no reasonable 
doubt which may be resolved in the Veteran's favor to warrant 
a rating in excess of 40 percent, since a 40 percent 
evaluation is the maximum schedular evaluation, so the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran is entitled to a 40 
percent evaluation, the maximum schedular evaluation, under 
DC 5201, from November 27, 2002, but no earlier.  


ORDER

The appeal for service connection for a cyst, left wrist, is 
denied.

An increased evaluation from 30 percent to 40 percent, for 
traumatic arthritis, right (major) shoulder, is granted from 
November 27, 2002, but not prior to that date, subject to law 
and regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  


REMAND

The Veteran contends that he sustained an injury to his neck 
in service.  The Veteran was separated from service in late 
May 1978.  At the time of a November 1978 VA examination, the 
Veteran reported neck pain.  Radiologic examination disclsoed 
ossification of the anterior longitudinal ligament.  The 
Veteran also reported that he was hit in the neck by a board 
at work on September 6, 1978.  

The Board's July 2004 Remand directed that the records of 
that on-the-job injury be obtained from the U.S. Department 
of Labor (DOL).  No response has been received from the 
Department of Labor.  Although not obvious from the records 
supplied by the Veteran, it appears that the Veteran's claim 
was administered under the Longshoremen's and Harbor Workers' 
Compensation Act.  The claim was administered by DOL at the 
time of the Veteran's injury, but the portion of the program 
relevant to the Veteran has been transferred to the District 
of Columbia.  The request for records must be addressed to 
the District of Columbia Department of Employment Services, 
although the records sought are Federal records which have 
possibly been retired to the Federal Archives and Records 
Center in Kansas City, Missouri.  

A further request to DOL, routed through the District of 
Columbia office now implementing local Longshore claims, is 
required until a response is received or a formal memorandum 
of unavailability is prepared, since these are Federal 
records.  If the DOL records cannot be located, then 
additional information should be sought from the U.S. Office 
of Personnel Management, as records of the 1989 termination 
of the Veteran's Federal employment may be relevant.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any evidence 
which might support his claim.  

2.  The Veteran should be afforded the 
opportunity to identify any non-VA providers 
who treated him proximate to his service 
discharge in May 1978 or submit evidence of 
any type related to the period from March 1978 
to September 1978, when he incurred an on-the-
job injury.  

3.  The Veteran's work injury file, Case No. 
[redacted], should be requested from 
Longshore District Office #40, DC Department 
of Employment Services, 64 New York Avenue, 
NE, 2nd Floor, Washington, DC 20002, telephone 
number 202-671-1070.  The request should be 
directed to the attention of Mr. Norman 
Jackson, 202-671-3093.  In order to expedite 
the request, please send the DC Department of 
Employment Services an authorization from the 
Veteran for release of the claim file to VA.  
Attach a copy of the Compensation Order signed 
in March 1981 by Janice V. Bryant, Deputy 
Commissioner, 40th Compensation District, to 
assist the 40th Compensation District to 
locate the Veteran's file.  (That Order is in 
Volume I of the claims files.)

4.  Robert Cadeaux, Attorney at Law, 
represented the Veteran regarding the 1978 
injury.  After obtaining appropriate 
authorization, contact Cadeaux, Taglieri & 
Notarius, 1100 Connecticut Avenue, NW, Suite 
800, Washington, DC, 20036.  The firm also 
apparently represented the Veteran, or at 
least received records from the Veteran, in 
1992.  Ask the law firm to search for any 
retired records pertaining to the Veteran.

5.  The Veteran was seen at Washington 
Hospital Center (WHC), Washington, DC, in 
September 1982; the record of May 1984 VA 
examination states that the Veteran was 
treated at Georgetown University Hospital 
(GUH) in September 1978 when he incurred an 
on-the-job injury.  After obtaining 
appropriate authorization form the Veteran, 
request that WHC and GUH search for retired 
records of the Veteran's emergency treatment 
in September 1978, , if any are available, to 
obtain the records.  

6.  Request the Veteran's personnel records 
for his civilian employment at Walter Reed 
Hospital by the Department of the Army which 
ended in 1989, based on a disability 
determination.     

7.  Obtain the Veteran's VA file related to a 
1992 claim for Vocational Rehabilitation 
benefits.  

8.  After all efforts directed above to locate 
records related to the Veteran's post-service 
medical treatment during the period from May 
1978 to September 1, 1978, and his treatment 
for an employment-related injury in September 
1978 have been conducted, the Veteran should 
be afforded VA examination of the neck and 
cervical spine.  The examiner should review 
and discuss the Veteran's March 1978 to May 
1978 service treatment records, clinical or 
other evidence from May 1978 through September 
1, 1978, records related to post-service 
September 1978 injury, the report of VA 
examination in December 1978, and relevant 
portions of the voluminous records since 
December 1978.  

The examiner should identify each current 
disorder of the neck and cervical spine.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 50 
percent, or greater, likelihood) that the 
Veteran has a current neck or cervical spine 
disorder which was first manifested in 
service, incurred in service, or is 
etiologically related to the Veteran's 
service.  The examiner should explain the 
rationale for each conclusion.  

9.  After completing the above actions, and 
any other development indicated by any 
response received, the agency of original 
jurisdiction should determine whether all 
possible development ahs been completed.  
Then, the claim on appeal should be 
readjudicated.  If any benefit sought remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


